         Case 1:18-mj-03533-AOR Document 2 Entered on FLSD Docket 10/18/2018 Page 1 of 1

                                                       M IN UTE O RDER                                                        Page1
                                    M agistrate Judge Aiicia M kOtazo-Reyes
                    AtkinsBuildingcourthouse-10thFloor                                Date:10/ 7/2018 Time:2:00p.m.
    Defendant: VASILEMEREACRE              J#:17764-104                   Cas #: 18-3533- 0T ZO-REYX ISEALED)
                   w
                                                                                                         k       'y g         '
    AUSA:          (        e- .         t'.
                                           -      Attorney: )'),,/A         1 - *'QQJ V :
    viojation:N/D/CVINDICVWARR/EXTORTIONINVOLVING      Surr%/ârrestoate:1 6/I2018 YOB:1996
                COM PUTERS                                                                               l
    P                                                                                                    !
     ro        -ng: InitialAppeara ce                                                Ap :

    Bod/PT Held:UYes No                            R om endedBond: (                                     (
    Bond Setat:-        Z
                        .                (x/                   .              Co-signed by:              1
     Ir
      --l surrenderand/ordonot btinpassports/traveldocs                               Language:              p      .


           R                                                                                             1 <
     r      eportto PTSas directed/or                       x'saweek/monthby          Disposition'
                                                                                                 .:
           phone:           x'saweek/monthinperson                               -                   ('t2Yw..e.m-       ta qleyJ.
                                                                                                                          .

           Random urine testing by Pretrial
     Nr Services                                                                w.                                                'v
           Treatm entasdeemed necessary                                                 & -.
     Rr    Refrainfrom excessiveuseofalcohol                                                         ea
     Nr    Participateinmentalhealthassessment&treatment
     Nr    Maintainorseekfull-timeemployment/education
     Nr    Nocontactwithvictims/witnessesexceptthrough counsel
                                                   ,
                                                                                                         I
                                                                                                         i
     nr    Nofirearms                                                                                    !
                                                                                                         :
                                                                                                         i

     r Notto encumberproperty                                                                            1
                                                                                                         r
     Rr Maynotvisittransportationestablishments                                                          i
                                                                                                         è
                                                                                                         ,

           HomeConfinement/ElectronicMonitoringand/or
           Cudew                   pm to               am ,paid by
     r Allowances:M edicalneeds,courtappearances,attorneyvisits,
       religious,em ploym ent
    Nr Travelextendedto:                                                               yjmefromtoda
    NC Other:                                                                                       yto
                                                                                       from SpeedyTrialClock
                                                                                                                         excluded
'                                                                                                        )
-N        'OURTAPPEARANCE Date:                        Time:         Judge:                              à Plate:
          rtRE Counsel:                                                                                  .
                       Ing: -                                            --            . .               '                    IJ/-     ..-   .

     elim/ArraignorRrmoval:
                          #
    StatusConf rencez ' -            '                                                           -   -


    D.A.R. J t(.
               jf('.                     -j ,.fg.,
                                                 .(/%   .                     ykme in court: - . . .-.           X      '
                                               s/Alicia M .Otazo-Reyes                                   MagistrateJudge
